DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua McGeorge (76046) on 12/14/2021.

Please replace claims 2, 10, 18, 26, 29 and 32 with as follows:

2. (Currently Amended) A method of processing a user input for speech recognition, the
method performed at an electronic device with one or more processors and memory, the method comprising:
at the electronic device:
identifying a location of a portable electronic device associated with a user;
receiving a domain corresponding to the location of the portable electronic device associated with the user from a service provider, wherein the domain includes a plurality of actionable intent nodes and property nodes;

receiving an input of the user;
in accordance with the input, identifying a respective task type corresponding to the domain; and, 
in response to identifying the respective task type, sending a request, associated with the input, to perform at least a portion of a task to the service provider associated with the domain.

10. (Currently Amended) An electronic device comprising:
one or more processors;
a memory; and
one or more programs for speech processing, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
identifying a location of a portable electronic device associated with a user;
receiving a domain corresponding to the location of the portable electronic device
associated with the user from a service provider, wherein the domain includes a plurality of actionable intent nodes and property nodes;
identifying the domain corresponding to the location of the portable electronic device associated with the user;
receiving an input of the user;
in accordance with the input, identifying a respective task type corresponding to the domain; and,
in response to identifying the respective task type, sending a request, associated with the input, to perform at least a portion of a task to the service provider associated with the domain.

18. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs for speech recognition configured to be executed by one or more processors of an electronic device, the one or more programs including instructions for:

receiving a domain corresponding to the location of the portable electronic device
associated with the user from a service provider, wherein the domain includes a plurality of actionable intents and property nodes;
identifying the domain corresponding to the location of the portable electronic device associated with the user;
receiving an input of the user;
in accordance with the input, identifying a respective task type corresponding to the domain; and,
in response to identifying the respective task type, sending a request, associated with the input, to perform at least a portion of a task to the service provider associated with the domain.

26. (Currently Amended) The method of claim [[1]] 2, wherein the domain further includes a node 

29. (Currently Amended) The electronic device of claim 10, wherein the domain further includes a node 

32. (Currently Amended) The non-transitory computer-readable storage medium of claim 18, wherein the domain further includes a node .

REASONS FOR ALLOWANCE
Claims 2 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per independent claims 2, 10 and 18, the primary reason for allowance is the inclusion of "receiving a domain corresponding to the location of the portable electronic device associated with the user from a service provider, wherein the domain includes a plurality of actionable intent nodes and property nodes" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196